IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: REESTABLISHMENT OF THE                  :   NO. 356
MAGISTERIAL DISTRICTS WITHIN THE 10th          :
JUDICIAL DISTRICT OF THE                           MAGISTERIAL RULES DOCKET
                                               :
COMMONWEALTH OF PENNSYLVANIA                   :


                                      AMENDED ORDER

PER CURIAM

      AND NOW, this 11th day of July, 2017, the Orders dated May 9, 2013 and July 3, 2013
which provide for the elimination of Magisterial District 10-2-08 of the 10th Judicial District
(Westmoreland County) of the Commonwealth of Pennsylvania effective January 1, 2018, and
the realignment of Magisterial Districts 10-2-01, 10-3-08, 10-3-09, and 10-3-11       effective
January 1, 2018 are hereby AMENDED as follows: Magisterial District 10-2-08 shall not be
eliminated and Magisterial Districts 10-2-01, 10-3-08, 10-3-09, and 10-3-11 shall not be
realigned. The Orders of May 9, 2013 and July 3, 2013 shall remain in effect in all other
respects.

      The Magisterial Districts shall be as follows:

Magisterial District 10-2-01                       South Greensburg Borough
Magisterial District Judge L. Anthony Bompiani     Southwest Greensburg Borough
                                                   Youngwood Borough
                                                   Hempfield Township (Voting Districts Bovard,
                                                   Eastview, Foxhill, Hannastown, Luxor,
                                                   Maplewood, Todd, University, Weaver's Old
                                                   Stand, West Point)


Magisterial District 10-2-08                       Latrobe Borough
Magisterial District Judge Michael R. Mahady       Youngstown Borough
                                                   Unity Township
Magisterial District 10-3-08                     Derry Borough
Magisterial District Judge Mark Bilik            New Alexandria Borough
                                                 Derry Township




Magisterial District 10-3-09                     Bolivar Borough
Magisterial District Judge Denise Snyder Thiel   Laurel Mountain Borough
                                                 Ligonier Borough
                                                 New Florence Borough
                                                 Seward Borough
                                                 Cook Township
                                                 Fairfield Township
                                                 Ligonier Township
                                                 St. Clair Township
                                                 Donegal Borough
                                                 Donegal Township

Magisterial District 10-3-11                     Mt Pleasant Township
Magisterial District Judge Roger Eckels          Mt Pleasant Borough